Citation Nr: 0713952	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-05 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
pilonidal cyst.

2.  Entitlement to an increased (compensable) rating for scar 
on the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1971.

This case comes before the Board of Veterans´ Appeals (Board) 
on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In April 2006, the veteran appeared 
and testified before the undersigned at a Travel Board 
hearing held at the RO.  The hearing transcript is associated 
with the claims folder.

The record includes examiner impressions that the veteran's 
coccygeal area pain may be due to underlying arthritis 
related to pilonidal surgery, and that his right hand sensory 
deficit may be due to an underlying injury.  The veteran also 
relates arthritis of the 5th digit of the right hand to an 
inservice injury.  These implied service connection claims 
have not been adjudicated and are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran manifests a 5 cm. long pilonidal scar that is 
non-tender and well- healed with minimal depression and a 
small area of fixation to deeper structure; it does not 
result in impairment of function of the part affected.

2.  The veteran manifests two flap-like transverse 
lacerations along the hypothenar eminence of the right hand, 
measuring approximately 2 x 5 cm. in length, that are well-
healed, non-tender and do not result in impairment of 
function of the part affected.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
pilonidal scar have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 4.7, 4.118, 
Diagnostic Codes 7801-05 (2006).

2.  The criteria for an increased (compensable) rating for 
scar on the right hand have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.7, 4.118, Diagnostic Codes 7801-05 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2006).  The notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  A section 
5103 notice should advise a claimant of the criteria for 
establishing an effective date of award.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).

RO letters in May and December 2003 that preceded the initial 
adjudication advised the veteran of the types of evidence 
and/or information deemed necessary to substantiate his 
claims as well as the relative duties upon himself and VA in 
developing his claims, to include advising him to submit any 
additional information that he desired to be considered in 
the adjudication of his claims.  A December 2004 Statement of 
the Case (SOC) advised the veteran of the specific criteria 
for evaluating his scar disabilities and cited in full the 
provisions of 38 C.F.R. § 3.159(b)(1).  An April 2006 letter 
advised him of the criteria for establishing an effective 
date of award.  See Dingess, 19 Vet. App. at 491.

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  There is no argument that any 
prejudice has resulted to the veteran with regard to the 
timing aspects of his VCAA notice.  See Dunlap v. Nicholson, 
U.S. Vet. App. 03-0320 (March 22, 2007).  The veteran has 
primarily testified that he seeks compensation for disability 
not caused by the scars themselves but, rather, by underlying 
injuries caused by the residuals of surgery and/or traumatic 
injury.  These issues have been referred to the RO for 
appropriate action.  As made clear by the veteran's 
testimony, he has demonstrated actual knowledge of the 
evidentiary requirements.  See Dalton v. Nicholson, No. 04-
1196 (U.S. Vet. App. Feb. 16, 2007).

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and postservice private and 
VA treatment records.  There are no outstanding private 
medical records for which the veteran has both identified and 
authorized VA to obtain on his behalf.  VA examination of the 
scar disabilities were obtained in June and August 2003.  The 
veteran does not allege increased scar symptomatology since 
the last VA examination.  These examination reports suggest 
an etiology other than scar residuals responsible for the 
veteran's reported symptomatology.  As such, there is no 
further duty to obtain medical examination and/or opinion.  
There is no reasonable possibility that any further 
assistance to the veteran by VA would be capable of 
substantiating his claims.

II.  Factual summary

Historically, the veteran received private treatment in 
December 1968 for multiple lacerations of the hypothenar 
prominence of the right (major) hand.  Physical examination 
resulted in an assessment of no artery, nerve or tendon 
injury.  His lacerations were cleansed and sutured.  He later 
underwent excision of a recurrent pilonidal cyst (sinus).  
Post service, a December 1971 private medical statement 
reported the veteran as having a healed scar on the dorsal 
surface of the right hand near the 5th finger with subjective 
pain on pressure, but otherwise good motion and ability to 
move his fingers without pain.  In May 1972, he underwent 
incision of recurrent pilonidal cyst.  VA examination in June 
1974 demonstrated well-healed pilonidal cystectomy and right 
hand scars.

The veteran filed his claim for an increased rating in March 
2003.  On VA examination in June 2003, he reported a history 
of recurrent pilonidal cyst repair that had remained healed 
for several decades.  He had developed coccygeal area pain, 
especially when sitting, following a falling injury one year 
previous.  His sacral discomfort was not a problem when 
working outside.  Physical examination showed a 5 cm. long 
non-tender, well-healed scar in the pilonidal area that 
showed no evidence of inflammation, residual skin opening or 
drainage.  There was minimal depression with a small area of 
fixation to deeper structure.  The examiner stated that the 
reason for the veteran's ongoing discomfort was not clear on 
examination, but could be related to arthritis in the 
sacral/coccygeal area.  The examiner provided an impression 
of a well-healed sacral/coccygeal scar with possibility of 
underlying arthritis related to both surgery and more recent 
history of trauma.

On VA examination in August 2003, the veteran reported his 
right hand was injured when breaking through a piece of glass 
causing a flap-type laceration along the hypothenar 
prominence.  His current symptoms involved a persistent 
feeling of numbness and cold sensitivity along the ulnar side 
of his hand near the scar extending onto the 4th and 5th 
digits.  He noticed these symptoms with pressure against the 
lateral side of the hand and while doing gloveless work in 
cold weather draining sprinklers.  He continued to experience 
tenderness over the coccyx, primarily when sitting for a long 
period of time.  Physical examination of the hand revealed 
two visible, flap-like transverse lacerations along the 
hypothenar eminence approximately 2 x 5 cm. in length.  They 
were difficult to see unless directed to their location.  The 
scars were well-healed, non-tender and did not suggest any 
underlying soft tissue loss.  There was no loss of flexion or 
extension, or decreased sensation to fine touch distal to the 
lacerations.  In the pilonidal area, there was a well-healed 
5 cm. scar with slight underlying soft tissue deficit.  The 
examiner offered an impression of subjective report of 
numbness and sensitivity of the right ulnar hand possibly due 
to scarring that did not appear to interfere with most 
activities.

A February 2005 VA clinical record included the veteran's 
report of pain along the ulnar aspect of his right hand with 
dropping of objects.  He described cutting his tendons in 
service, and having a worsening of symptoms after a 
motorcycle accident one year previous.  He used a crimper for 
6-8 hours a day in the spring summer and fall, and worked as 
a painter in the winter.  Examination showed a sensory 
deficit along the ulnar aspect of the right hand worsened 
with making a fist and flexing the wrist.  There was 5/5 
abduction of the fingers and wrist extension.  He was given 
an impression of ulnar area pain, paresthesias, status post 
"couple injuries."  X-ray examination was significant for 
minimal soft tissue swelling along the lateral aspect of the 
right hand ulnar side; and degenerative change in the 
proximal interphalangeal joint (PIP) of the right 5th finger.

A March 2006 letter from the owner of a company indicated 
that the veteran had worked as a sprinkler installer from 
1999 to September 2005.  His duties included digging 
trenches, installing polyurethane pipe under ground, 
connecting sprinkler heads, and adjusting sprinkler systems 
and time clocks.  His requests for assignments to tasks not 
involving the maneuver of small parts, due to right hand 
stiffness, had been accommodated.  However, he resigned in 
September 2005 after his right hand condition became 
debilitating and he could no longer perform his required 
duties.

In April 2006, the veteran reported a long-standing history 
of pain at the site of his pilonidal cyst that was aggravated 
by sitting down.  He denied healing abnormalities, such as 
oozing or weeping, other than a chronic residual pain.  He 
further reported chronic right hand pain described as a 
constant dull ache that increased with use.  He attributed 
his pain to the muscle underlying his scar, and not the 
actual scar itself.  He further described weakness and 
fatigability of the right hand with use with some numbness, 
especially in the winter.  His treatment consisted of extra-
strength Tylenol.  He recalled having an electromyography 
study terminated early due to pain.

III.  Legal criteria

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C.A. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

The severity of disability resulting from a scar is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities 
at 38 C.F.R. § 4.118.  A scar is rated according to location, 
type, and characteristics.  Separate ratings may be assigned 
based upon appearance, healing, and/or impairment of function 
of the part affected.  Esteban v. Brown, 6 Vet. App. 259 
(1994).  

Scars, other than head, face, or neck, that are deep or that 
cause limited motion will be evaluated as 10 percent 
disabling if involving an area or areas exceeding 6 square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2006).  A deep scar is one associated with underlying soft 
tissue damage.  Id. at Note 2.  Scars, other than head, face, 
or neck, that are superficial and that do not cause limited 
motion will be evaluated as 10 percent disabling if involving 
an area or areas of 144 square inches (929 sq. cm.) or 
greater.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2006).  A 
superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note 2.  

An unstable, superficial scar will be maximally rated as 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2006).  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  Id. at 
Note 1.  A superficial scar is one not associated with 
underlying soft tissue damage.  Id. at Note 2.

A superficial scar painful on examination will be maximally 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2006).  

A scar may also be rated based upon limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2006).

A. Pilonidal cyst

The Board finds that the preponderance of the lay and medical 
evidence establishes that the veteran manifests a 5 cm. long 
pilonidal scar that is non-tender and well-healed with 
minimal depression and a small area of fixation to deeper 
structure; it does not result in impairment of function of 
the part affected.  The scar clearly involves an area less 
than 6 square inches and, therefore, the criteria of 
Diagnostic Codes 7801 and 7802 do not apply.  The veteran 
does not allege, and the evidence does not show, healing 
abnormalities for consideration of a compensable rating under 
Diagnostic Code 7803 (2006).

The veteran primarily reports pain in the area of his 
pilonidal scar that is increased with sitting.  VA 
examinations in June and August 2003 demonstrated that the 
scar itself was not painful on palpation.  There was minimal 
depression and a small area of fixation to deeper structure, 
otherwise described as slight underlying soft tissue deficit, 
but no impairment of function of any body part has been 
demonstrated.  Thus, the criteria for compensable rating 
under either Diagnostic Codes 7804 or 7805 are not warranted.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for an increased (compensable) rating.

In so holding, the Board finds the veteran's report of 
coccygeal area pain as credible.  However, as a lay person, 
he is not competent to attribute such symptomatology to the 
scar itself.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); 38 C.F.R. § 3.159(a) (2006).  In fact, he believes 
his pain symptoms may be due to an underlying injury, as 
suggested by a June 2003 VA examiner.  The Board only has 
jurisdiction over the rating for the pilonidal scar 
disability.  The benefit of the doubt rule is not for 
application as the preponderance of the evidence is against 
the claim.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. 
Cir. 2001).

B.  Right hand scar

The preponderance of the lay and medical evidence 
demonstrates that the veteran manifests two flap-like 
transverse lacerations along the hypothenar eminence, 
measuring approximately 2 x 5 cm. in length, that is well-
healed, non-tender and does not result in impairment of 
function of the part affected.  The scar clearly involves an 
area less than 6 square inches and, therefore, the criteria 
of Diagnostic Codes 7801 and 7802 do not apply.  The veteran 
does not allege, and the evidence does not show, healing 
abnormalities for consideration of a compensable rating under 
Diagnostic Code 7803 (2006).

The veteran primarily reports weakness and paresthesia 
sensation in his right hand in the area of his scar.  VA 
examination in August 2003 demonstrated that the scar itself 
was not painful on palpation and did not result in impairment 
of the right hand and/or fingers.  The medical evidence does 
show a sensory deficit along the ulnar aspect of the right 
hand with x-ray evidence of soft tissue swelling along the 
lateral aspect of the right hand ulnar side; and degenerative 
change in the PIP of the right 5th finger.  As above, the 
Board finds the veteran's report of symptomatology as 
credible, but he is not competent to attribute such 
symptomatology to the scar itself.  Espiritu, 2 Vet. App. at 
494; 38 C.F.R. § 3.159(a) (2006).  As indicated by the August 
2003 VA examiner and February 2005 VA clinician, the veteran 
may have an underlying orthopedic and/or neurologic injury a 
claim for which has been referred to the RO for appropriate 
action.  The preponderance of the evidence, however, is 
against an increased (compensable) rating for the scar 
disability itself.  Ortiz, 274 F. 3d. at 1365.


ORDER

An increased (compensable) rating for pilonidal cyst is 
denied.

An increased (compensable) rating for right hand scar is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


